DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 29, 2021.
Claims 2-7, 9-14, and 16-21 are pending in this action. Claims 2, 4, 9, 11, 16, and 18 have been amended. Claims 2, 8, and 15 have been canceled. 
In view of applicant’s submission of a Terminal Disclaimer, the obviousness-type double patenting rejections set forth in the previous office action is hereby withdrawn.


Allowable Subject Matter
Claims 2-7, 9-14, and 16-21 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The applicant discloses, a method/system/computer instruction for providing user interface of a shared digital assistant device using spoken utterance. The prior art of record fails to teach or fairly suggest the claimed combinations of features. The prior art of record fails to teach or fairly suggest in combinations with other limitations particularly, “providing, at the user interface of the shared digital assistant device, first audio output related to the command, the action, or the attribution; and when it is determined that the action to be performed by the assistant need not be attributed to a specific user profile; providing, at the user interface of the shared digital assistant device, second audio output related to the action or the command”.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).

					
March 13, 2021								Abul K. Azad
										Primary Examiner
										Art Unit 2656

	/ABUL K AZAD/           Primary Examiner, Art Unit 2656